Citation Nr: 0506071	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  01-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for de Quervain's 
syndrome of the left upper extremity, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1990 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied entitlement to 
the benefit currently sought on appeal.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected left wrist disability from 10 percent to 20 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue is still in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

During the course of the appeal, in March 2003, the veteran 
indicated through his representative that his service-
connected de Quervain's syndrome had worsened since his last 
VA examination which took place in January 2002.  Although 
the veteran has submitted additional private treatment 
records, they are dated in April 2002, prior to the alleged 
worsening.  Under the circumstances, the Board finds  that a 
new examination is warranted.  See 38 C.F.R. § 3.327(a) 
(2004) (re-examinations are generally required if evidence 
indicates that there has been a material change in a 
disability or that the current rating may be incorrect);  see 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA 
should  have scheduled the appellant for another examination 
under circumstances where he complained of increased 
disability two years after his last examination).   

The Board notes that the veteran's left upper extremity 
disability is manifested by neurological symptoms and 
limitation of motion.  Because the symptoms affect the same 
area and function, separate evaluations are not permissible; 
however, all applicable rating criteria need be examined.  
Therefore, it is important that the examination address both 
the neurological manifestations, in terms of the level of any 
paralysis in the wrist or thumb, as well as the limitation of 
motion, as expressed in measurements of extension and flexion 
of the wrist.  Consideration should also be given to any 
functional loss due to pain and weakness on motion. 

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The veteran should be scheduled for a VA 
examination to assess the nature and severity 
of his service-connected de Quervain's 
syndrome of the left upper extremity.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  All tests and studies deemed 
necessary should be completed.    
Additionally, the examiner is asked to 
ascertain the level of any paralysis due to 
the nerve involvement as well as any 
limitation of extension and flexion.  
Finally, the examiner is asked to consider 
whether there is any functional loss due to 
pain and weakness on motion.
2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




